DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Claims remarks filed 03/16/2021, with respect to claims 1-3, 5-8, 10, 13-14, 16-19, and 21 have been fully considered and are persuasive.  The 35 USC 102(a)(1) rejection of claims 1-3, 5-8, 10, 13-14, 16-19, and 21 has been withdrawn. 
Applicant’s arguments, see Claims remarks filed 03/16/2021, with respect to claims 9 and 11 have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 9 and 11 has been withdrawn. 
Allowable Subject Matter
Claims 1-3, 5-11, 13, 14, 16-19 and 21-24 are allowed.
	Regarding claim 1, 7 and 17 the cited prior art doesn’t expressly teach claim as amended, hence claims 1, 7 and 17 are deemed allowable.
	Claims 2, 3, 5-11, 13, 14, 16, 18, 19, and 21-24 depend on allowable claims 1, 7 or 17 hence claims 2, 3, 5-11, 13, 14, 16, 18, 19, and 21-24 are also deemed allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aqeel H Bukhari whose telephone number is (571)272-4382. The examiner can normally be reached M-F (9am to 5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/AQEEL H BUKHARI/Examiner, Art Unit 2836